In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00132-CR



               BRIAN DAVIS, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 188th District Court
                 Gregg County, Texas
               Trial Court No. 41482-A




       Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Justice Moseley
                                MEMORANDUM OPINION
       Brian Davis appeals from his convictions, on his open pleas of guilty, for the offenses of

burglary of a habitation and aggravated assault, both with deadly weapon findings. The case was

tried to the court, and Davis was sentenced to thirty years’ imprisonment on both counts, to run

concurrently. Davis’ attorney on appeal filed a brief on February 20, 2014, which states that he

has reviewed the record. Counsel has provided a detailed summary of the evidence elicited

during the course of the proceeding, and briefly explains the procedural history, stating that he

has found no meritorious issues to raise for appeal. Although Davis was granted an extension of

time to file his pro se response to April 23, 2014, no response has been filed, and no further

communications have been received.

       Counsel has provided a professional evaluation of the record demonstrating why, in

effect, there are no arguable grounds to be advanced on appeal. This meets the requirements of

Anders v. California, 386 U.S. 738, 743–44 (1967); Stafford v. State, 813 S.W.2d 503, 509–10

(Tex. Crim. App. 1981); and High v. State, 573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel

Op.] 1978).

       As also required by Anders, counsel has filed a motion with this Court seeking to

withdraw as counsel in this appeal. Counsel mailed a copy of his brief to Davis on February 16,

2014, along with a copy of the motion to withdraw and a letter informing Davis of his right to

review the record and file a pro se response.

       We have determined that this appeal is wholly frivolous. We have independently

reviewed the clerk’s record and the reporter’s record and find no genuinely arguable issue. See


                                                2
Halbert v. Michigan, 545 U.S. 605, 623 (2005). We, therefore, agree with counsel’s assessment

that no arguable issues support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex.

Crim. App. 2005). 1

         We affirm the judgment of the trial court.




                                                      Bailey C. Moseley
                                                      Justice

Date Submitted:            May 27, 2014
Date Decided:              June 11, 2014

Do Not Publish




1
 Since we agree that this case presents no reversible error, we also, in accord with Anders, grant counsel’s request to
withdraw from further representation of appellant in this case. Anders, 386 U.S. at 744. No substitute counsel will
be appointed. Should appellant wish to seek further review of this case by the Texas Court of Criminal Appeals,
appellant must either retain an attorney to file a petition for discretionary review or appellant must file a pro se
petition for discretionary review. Any petition for discretionary review must be filed within thirty days from either
the date of this opinion or the date on which the last timely motion for rehearing or for en banc reconsideration was
overruled by this Court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with the clerk
of the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review should
comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.
                                                          3